DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 18, 2020 has been entered. Claims 1-20 are pending in this application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chiba [US 5805356 A].
As per Claim 11, Chiba teaches a projection system (See fig. 2) comprising: 

a plurality of illumination condensers (52a, 52b) each configured to receive the illumination radiation from a radiation source (51a, 51b) and provide a patterned illumination radiation beam to generate the image of the object; and 
a condenser selection mechanism (53a, 53b) configured to select one of the plurality of illumination condensers to select a particular beam shape for the patterned illumination radiation beam (See fig. 2, Column 4 lines 23-39).

Response to Arguments
Applicant's arguments filed with regard to claim 11 have been fully considered but they are not persuasive. 
In the remark section, Applicant argued that the prior art to Chiba fail to teach selection of one a plurality of illumination condensers.
The Examiner respectfully disagrees. Chiba, for example with respect to figure 2, disclosed that “An illumination optical apparatus IS for supplying exposure light is provided on the opposite side of the projection optical units PLa, PLb to the mask M. In FIG. 2, the illumination optical system IS has optical integrators 51a, 51b for forming secondary light sources, condenser lenses 52a, 52b for condensing light from the optical integrators 51a, 51b, field stops 53a, 53b disposed at respective focus positions of the condenser lenses 52a, 52b, relay lens systems 54a, 56a, 54b, 56b for forming images of the field stops 53a, 53b on the mask M, and path-folding mirrors .  

Allowable Subject Matter
Claims 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-10 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art a projection system as claimed, more specifically the projection system comprising a field omitting illumination condenser configured to receive the illumination radiation from a radiation source and provide a patterned illumination radiation beam to generate the image of the object, wherein the patterned illumination radiation beam comprises an omitted illumination portion corresponding to a ridge line of a roof prism disposed within an optical path of the projection system, in combination with the other elements required by claim 1.

	Claims 2-10 and 15-20 are allowable by virtue of their dependency.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882